PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/073,241
Filing Date: 6 Nov 2013
Appellant(s): Phatak et al.



__________________
Colin D. Barnitz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 1-12-2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8-14-2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
Claims 1-4, 11-15, 20, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 21, the current specification does not provide sufficient written description that supports or describes the limitations regarding how to make and use “simulation program” with respect to the recited steps of claims 1 and 21.
The current specification does not disclose the recited “simulation programs”. 
The current specification does disclose “software-in-the-loop simulations”. The Examiner notes that it was well-known in the art at the time of the invention that “software-in-the-loop” is directed towards using a simulated environment without the use of hardware, as seen in the Non-Patent Literature filed on 3-15-2016 in the current application file, Model-based Testing of Automotive Systems (Eckard Bringmann, Andreas Kramer, 2008, IEEEE, page 487, col. 1, lines 39-44). Therefore, it is unclear how the recited “simulation programs” are used in the current invention, wherein the current claims recite physical hardware components in a real-world environment. 

Claims 1 and 21 define the invention in functional language by specifying a desired result, such as using “simulation programs” to perform the steps of the claims, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claim 1 are rejected for similar reasons as set forth in the rejection above. 

Claims 1-4, 11-15, 20, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
simulation program” with respect to the recited steps of claims 1 and 21. 
The current specification does not disclose the recited “simulation programs”. 
The current specification does disclose “software-in-the-loop simulations”. The Examiner notes that it was well-known in the art at the time of the invention that “software-in-the-loop” is directed towards using a simulated environment without the use of hardware, as seen in the Non-Patent Literature filed on 3-15-2016 in the current application file, Model-based Testing of Automotive Systems (Eckard Bringmann, Andreas Kramer, 2008, IEEEE, page 487, col. 1, lines 39-44). Therefore, it is unclear how the recited “simulation programs” are used in the current invention, wherein the current claims recite physical hardware components in a real-world environment. 
Furthermore, the current specification does not define the “simulation programs”. Additionally, the current specification does not define the “software-in-the-loop simulations” beyond their titles and intended functions. The current specification does not disclose any specific processes/algorithms that show how the “software-in-the-loop simulations” perform their intended functions. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards an vehicle control system, which requires a clear understanding of how specific data is processed in order to perform specific functions. 
The nature of the invention is attempting to implement a specific system configuration with specific system components as a new way to perform control of a vehicle. 
The state of the prior art is continuously evolving, wherein the evolution in vehicle control is directed towards improvements in, but not limited to, safety, comfort, fuel economy, and maximizing efficiency to perform one or more tasks. Therefore, the level of predictability is low as the continuous 
With regards to the level of one of ordinary skill in the art, the Examiner asserts that one of ordinary skill in the art of vehicle control would understand fundamental concepts based on known methods and techniques. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known vehicle control system in a specific manner. The current specification merely recites an unconventional end result without disclosing the unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed above. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification itself. Therefore, it appears that the current specification and the known prior art 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification. The deficiencies of the current specification amount to gaps in the teachings required to make and use the current invention as claimed. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. 
Therefore, for at least the reasons set forth in the rejection above, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
For the purposes of examination only, the Examiner has interpreted the teachings of the prior art encompasses the claim language as applied in the rejections of the instant Office Action. Please see the official reasoning in the Office Action below. 
Any claims dependent upon claim 1 are rejected for similar reasons as set forth in the rejection(s) above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US Patent 6816503), in view of Petite (US Publication No. 2002/0125998) and Dalessandro (US Patent 8589133). 
Regarding claim 1, Hashimoto teaches A vehicle control system for a vehicle, said control system comprising (see at least col. 1-10 of Hashimoto): 
a plurality of sensor-actuator-transceivers (SATs) onboard the vehicle (see at least col. 3-4 and Fig. 1, Hashimoto teaches sensor/actuator/transceiver combinations, wherein the respective client ECUs transmit/receive data, and anticipate the recited “transceivers”), 
each SAT including a SAT processor, a SAT memory, a transceiver, a sensor input/output (I/0) interface for receiving respective sensor data from a respective sensor associated with the SAT, and an actuator I/0 interface for sending respective control data to a respective actuator associated with the SAT for controlling the respective actuator to control a respective vehicle function (see at least col. 3, Hashimoto teaches each of the client ECUs contain at least a CPU and communication controller to receive and send information to and from the server ECU 1, and the drive circuits anticipate the recited actuator I/0 interface. Also, see at least col.3, lines 4-14, wherein each RAM and ROM has memory), each SAT being configured to: 
transmit, via the transceiver, the respective sensor data received from the respective sensor (see at least col.3-4, particularly col.3 lines 14-26, Hashimoto teaches sending sensor data to the server ECU 1), 
or receive, via the transceiver, the respective control data for controlling a position of the associated respective actuator (see at least col.3-4, particularly col.3 lines 14-26, Hashimoto teaches receiving sensor data to the server ECU 1); 
a main transceiver for communicating with the plurality of SATs (see at least col. 3, lines 4-14, Hashimoto teaches a server ECU 1 that communicates with the plurality of client ECUs using a communications controller); 
and a server onboard the vehicle and coupled to the main transceiver for communicating data to and from the SATs via the main transceiver (see at least col. 3, lines 4-14, Hashimoto teaches a server ECU 1 that communicates with the plurality of client ECUs using a communications controller), 
said server including a plurality of programs (see at least col. 3, lines 4-14, Hashimoto teaches a server ECU 1 comprise a plurality of computer programs), 
wherein there is a respective different program corresponding to each respective SAT, each respective different program executable to determine a respective sensor value from the respective sensor data received from the respective SAT and/or determine a target position of the respective actuator as a function of the respective sensor data value of at least one respective sensor associated with at least one of the respective SATs (see at least col. 3-4, wherein Hashimoto teaches that the server ECU 1 processes the sensor data from a specific client ECU and transmits an specific actuator command, which anticipates using at least one different program for each of the different vehicle systems associated with the different client ECUs), 
said server configured to execute a manager program for analyzing received sensor data received from the plurality of SATs and for determining a target position of at least one respective actuator based on the received sensor data (see at least col. 3-4, wherein Hashimoto teaches that the server ECU 1 processes the sensor data from a specific client ECU and transmits a specific actuator command to one or more client ECUs, which anticipates using at least one different program for each of the different vehicle systems associated with the different client ECUs), the manager program, when executed, configuring the server to perform operations comprising: 
receiving, from the plurality of the SATs, the respective sensor data received by the respective SATs from the respective sensors associated with the respective SATs (see at least col. 3, Hashimoto teaches receiving sensor data from the plurality of sensors); 
determining an identity of each of the respective SATs from which the respective sensor data is received (see at least col. 3, Hashimoto teaches determining the identity of a specific client ECU based on the received sensor data, wherein a specific actuator command is based on the received sensor data and is then sent out to the appropriate client ECU, which anticipates identifying the appropriate client ECU based at least on the received sensor data and/or client ECU identity data); 
selecting, from among the plurality of programs, a program corresponding to an identity of the SAT from which the respective sensor data is received, for each identified SAT, for determining the respective sensor data value based on the received respective sensor data received from each respective SAT (see at least col. 3, particularly lines 1-26, Hashimoto teaches processing the sensor data based on the specific sensor data type to generate a specific actuator command, which anticipates selecting a specific program to generate the specific actuator command); 
establishing communication between a plurality of the programs to enable a first program to provide a first sensor data value determined based on first received sensor data received from a first SAT of the plurality of SATs as input to a second one of the programs corresponding to a second SAT of the plurality of SATs (see at least col. 3, lines 47-56, Hashimoto teaches that sensor data from more than one client ECU may be used to determine the actuator command for a specific client ECU, which ; 
receiving an output of the second program corresponding to the second SAT, based on the first sensor data value provided by the first program, the output including a target value for the respective actuator associated with the second SAT (see at least col. 3, lines 47-56, Hashimoto teaches that sensor data from more than one client ECU may be used to determine the actuator command for a specific client ECU, which anticipates using a first program to determine that a specific actuator command is required for a specific actuator based on the received sensor data, and then using a second program to process the sensor data. Also, see at least col. 3, lines 4-14, Hashimoto teaches using a plurality of programs to perform the steps of the invention , which anticipates using a plurality of programs to perform a corresponding plurality of steps); 
generating at least one data packet based on the output of the second program (see at least col. 4, lines 9-35, Hashimoto teaches generating a message addressed to a specific client ECU); 
and sending, via the main transceiver, the at least one data packet to the second SAT corresponding the second program to control a position of the respective actuator associated with the second SAT based on the output of the second program (see at least col. 4, lines 9-35, Hashimoto teaches generating a message addressed to a specific client ECU), 
wherein the SAT processor on the second SAT is programmed by SAT software to: 
receive the at least one data packet in a transmission from the main transceiver (see at least col. 4, lines 33-35, Hashimoto teaches each communications controller receives information relevant to itself); 
determine that an identifier associated with the at least one data packet matches an identifier of the second SAT (see at least col. 4, lines 33-35, Hashimoto teaches each communications controller receives information relevant to itself and avoid any other messages, which anticipates using an address identifier that indicates the destination of the message, wherein the messages with the actuator instruction values taught by Hashimoto anticipates the recited “data packets”); 
determine the target value for the respective actuator associated with the second SAT (see at least col.3, Hashimoto teaches each client ECU contains a drive circuit to perform the required actuator command received from the server ECU); 
and generate, based on the target value, an actuator signal to the respective actuator associated with the second SAT to control the position of the respective actuator associated with the second SAT (see at least col.3, Hashimoto teaches each client ECU contains a drive circuit to perform the required actuator command received from the server ECU).
Hashimoto does not expressly indicate using wireless communication with respect to the recited actuator/sensor/transceivers. However, the Examiner notes that it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to use any known communication method or local area network, including, but not limited to, a wireless local area network or any other feasible communication method that would be usable in a vehicle control system.  
Also, Hashimoto does not expressly indicate decode the at least one data packet,
and establishing communication between a plurality of the simulation programs to enable a first simulation program to provide data to a second one of the simulation programs. 
However, Petite teaches using wireless communication with respect to the recited actuator/sensor/transceivers (see at least para.[0014] of Petite). 
determining an identity of each of the respective SATs from which the respective sensor data is received (see at least para.[0014] and [0056] of Petite see at least para.[0068], [0071], and [0080-0081], wherein Petite teaches identifying a transceiver from which data is received) 
and decode the at least one data packet (see at least para.[0071], Petite teaches encoding and translating data packets, wherein translating encoded data packets anticipates “decoding” data packets).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Hashimoto with the teachings of Petite to use SAT’s with respect to SAT identification data in order to effectively control a sensor/actuator/transceiver system and decoding data packets, such as the data packets taught by Petite, in order to access to access information contained in the data packet and monitor devices in a network, as recognized by Petite in at least the Abstract and para.[0014].
Hashimoto in view of Petite does not expressly indicate using simulation programs and establishing communication between a plurality of the simulation programs to enable a first simulation program to provide data to a second one of the simulation programs. 
However, Dalessandro teaches establishing communication between a plurality of the simulation programs to enable a first simulation program to provide data to a second one of the simulation programs (see at least col. 9, lines 4-8, Dalessandro teaches establishing communication between a plurality of simulation programs, which anticipates at least a first and second simulation program. Also, see at least col. 8, lines 9-24, Dalessandro teaches using sensor/actuator systems). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Hashimoto in view of Petite with the teachings of Dalessandro to use simulation programs in order to effectively model values of the properties of specific devices in a specific environment, as recognized by Dalessandro in at least col.6, lines 1-14.

said SATs transmit said sensor data to said server by wireless transmission using a short range wireless protocol. However, the Examiner notes that it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to use any known communication method or local area network, including, but not limited to, a wireless local area network or any other feasible communication method that would be usable in a vehicle control system.  
Furthermore, Petite teaches said SATs transmit said sensor data to said server by wireless transmission using a short range wireless protocol (see at least claim 52, Petite teaches generating control signals based on a system input, wherein the system input corresponds to sensor data. Also, in claim 52 Petite teaches a computer integrated with wide area network, which corresponds to the recited “server”. Also, see at least para.[0060], Petite teaches transmitting sensor data and using the sensor data to generate an actuator control signal. Also, see at least para.[0020], Petite teaches using any type of applicable means to perform wireless communication between the system components, which anticipates using any short range wireless protocol for components that are within a short transmission range of each other, as seen in para.[0044] of Petite).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Hashimoto with the teachings of Petite to use SAT’s with respect to SAT identification data in order to effectively control a sensor/actuator/transceiver system, as recognized by Petite in at least para.[0014].

Regarding claim 3, Hashimoto does not expressly indicate said main transceiver transmits to said SATs by wireless transmission using a short range wireless protocol.
Furthermore, Petite teaches said main transceiver transmits to said SATs by wireless transmission using a short range wireless protocol (see at least claim 52, Petite teaches generating control signals based on a system input, wherein the system input corresponds to sensor data. Also, in 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Hashimoto with the teachings of Petite to use SAT’s with respect to short range wireless communications protocols to provide an improved control system, as recognized by Petite in at least para.[0014] and [0044].

Regarding claim 4, Hashimoto does not expressly indicate a unique SAT ID including a vehicle-unique identifier, is assigned to each SAT and said main transceiver communicates with said SATs by Internet Protocol (IP) packet having a target IP address and a SAT data packet containing the SAT ID, the SAT ID being used to identify the SAT and the vehicle to which the transmission is directed.
However, Petite teaches a unique SAT ID is assigned to each SAT (see at least claim 52 and para.[0056], [0068], [0075], [0080-0081], Petite teaches identifying a particular transceiver of a particular SAT)
and wherein said main transceiver communicates with said SATs by Internet Protocol (IP) packet having a target IP address (see at least para.[0020] and [0046], Petite teaches communicating via an internet protocol, which anticipates using a “target IP address”, wherein the examiner takes Official Notice it was well known in the art at the time of the invention for any device that is connected to the internet to have an associated IP address, as seen in, but not limited to, at least col.10 line 66, and 
and a SAT data packet containing the SAT ID, the SAT ID being used to identify the SAT to which the transmission is directed (see at least para.[0080-0081], Petite teaches a destination address, wherein the destination address corresponds to a specific SAT).
Petite does not expressly indicate a vehicle unique identifier, however, since Petite teaches monitoring a specific vehicle in para.[0086-0089] and also teaches using identifiers for each specific SAT in at least claim 52 and para.[0056], [0068], [0075], [0080-0081],  and identifiers associated with a specific user seen in para.[0068]. Also, see at least para.[0086-0089], Petite teaches monitoring a specific mobile inventory unit, such as a vehicle, which anticipates using an identifier of the specific  mobile inventory unit in order to monitor specific information regarding the mobile inventory unit. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to include a vehicle identifier in order to determine which specific entity the monitored data belongs to, as recognized by Petite in at least para.[0080-0081].

Regarding claim 11, Hashimoto teaches at least one of said SATs generates a SAT data packet containing the respective sensor data for transmission to said server (see at least col. 3, Hashimoto teaches determining the identity of a specific client ECU based on the received sensor data, wherein a specific actuator command is based on  the received  sensor data and is then sent out to the appropriate client ECU, which anticipates identifying the appropriate client ECU based on the received sensor data). 
Hashimoto does not expressly indicate a data packet containing a SAT identifier, however since the appropriate client ECU is identified based at least on the sensor data, Hashimoto anticipates using at least the sensor data itself and/or a client ECU identifier as a “SAT identifier” to identify a specific client ECU. 
at least one of said SATs generates a SAT data packet containing a SAT identifier (see at least claim 52 and para.[0056], [0068], [0071-0075], [0080-0081], Petite teaches generating information identifying a particular transceiver of a particular SAT, which corresponds to a SAT identifier)
and the respective sensor data for transmission to said server (see at least para.[0046], [0051-0052] and [0058], Petite teaches transmitting sensor data to a server).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Hashimoto with the teachings of Petite to use SAT’s with respect to at least SAT identification data in order to effectively control a sensor/actuator/transceiver system, as recognized by Petite in at least para.[0014].

Regarding claim 12, Hashimoto does not expressly indicate said SAT data packet comprises a check sum. 
However, Petite teaches said SAT data packet comprises a check sum, see at least para.[0080] of Petite, checksum.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Hashimoto with the teachings of Petite to use SAT’s with respect to at least a checksum in order to effectively control a sensor/actuator/transceiver system, as recognized by Petite in at least para.[0080].

Regarding claim 13, Hashimoto does not expressly indicate at least one of said SATs initiates generation of said SAT data packet in response to an interrogation signal.
Petite teaches at least one of said SATs initiates generation of said SAT data packet in response to an interrogation signal (see at least para.[0041], [0067] and [0082], Petite teaches 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Hashimoto with the teachings of Petite to use SAT’s with respect to at least an interrogation signal in order to effectively control a sensor/actuator/transceiver system, as recognized by Petite in at least para.[0014].

Regarding claim 14, Hashimoto does not expressly indicate said interrogation signal is received from said server wirelessly via the main transceiver.
Petite teaches said interrogation signal is received from said server wirelessly via the main transceiver (see at least para.[0041], [0067] and [0082] and claim 52, Petite teaches generating a response message with respect to a request signal, wherein the request signal corresponds to an “interrogation signal”, wherein para.[0041] teaches a server sends a signal requesting a response message, wherein the communication device of the server corresponds to the recited “main transceiver”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Hashimoto with the teachings of Petite to use SAT’s with respect to at least an interrogation signal in order to effectively control a sensor/actuator/transceiver system, as recognized by Petite in at least para.[0014].

Regarding claim 20, Hashimoto teaches in response to receiving, from the plurality of the SATs, the respective sensor data received by the respective SATs from the respective sensors associated with the respective SATs and determining the identity of each of the respective SATs from which the respective sensor data is received (see at least col. 3,  Hashimoto teaches generating a specific actuator , 
initiate the respective simulation programs associated with the identity of the SAT from which the respective senor data is received to select the respective simulation programs corresponding to the identity of the SAT from which the respective sensor data is received (see at least col.3, Hashimoto teaches the server ECU 1 uses a plurality of programs, which anticipates associating specific programs with specific client ECUs in order to process the received sensor data and send an actuator command to the appropriate client ECU). 
Furthermore, Petite anticipates in response to receiving, from the plurality of the SATs, the respective sensor data received by the respective SATs from the respective sensors associated with the respective SATs (see at least para.[0014], Petite teaches relaying information between SAT’s, which anticipates receiving sensor data from a particular SAT) and determining the identity of each of the respective SATs from which the respective sensor data is received (see at least para.[0067-0068], [0071] and [0080-0081], Petite teaches identifying a transceiver, which anticipates identifying a particular SAT), 
initiate the respective simulation programs associated with the identity of the SAT (see at least para.[0067-0068], [0071] and [0080-0081], Petite teaches identifying a transceiver, which anticipates identifying a particular SAT) from which the respective senor data is received to select the respective simulation programs corresponding to the identity of the SAT from which the respective sensor data is received (see at least para.[0067-0068]. Petite teaches determining what action needs to be taken based on received information, which anticipates, but is not limited to, sensor data. Also, see at least claim 52 Petite teaches using a particular computer program to generate a specific control signal).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US Patent 6816503), in view of Petite (US Publication No. 2002/0125998) and Dalessandro (US Patent 8589133), as applied to claim  11 above, and further in view of Dagci (US Patent 7737838). 
Regarding claim 15, Hashimoto teaches at least one of said SATs initiates generation of said data packet in response to an action of an operator (see at least col. 3, Hashimoto teaches that the sensor data is transmitted in messages, which anticipates the recited “data packet”).
Hashimoto does not expressly indicate a trigger signal. 
Furthermore, Petite teaches at least one of said SATs initiates generation of said data packet in responds to a trigger signal generated in response to an action of an operator (see at least para.[0041-0042], Petite teaches generating a data packet with respect to a request via a laptop or workstation, which anticipates the recited “trigger signal” generated by a user implementing said laptop or workstation).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Hashimoto with the teachings of Petite to use SAT’s with respect to at least an trigger signal in order to effectively control a sensor/actuator/transceiver system, as recognized by Petite in at least para.[0014].
Hashimoto in view of Petite and Dalessandro does not expressly indicate a trigger signal generated in response to an action of an operator of the vehicle.
However, Dagci teaches a trigger signal generated in response to an action of an operator of the vehicle in the following way, see at least col.3, lines 18-22, Dagci teaches “The ECM 5 is operable to synthesize pertinent information and inputs from the aforementioned sensing devices, and execute 
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Hashimoto in view of Petite and Dalessandro with the teachings of Dagci to use a corresponding trigger signal generated in response to an action of an operator of the vehicle in order to provide coordinated system control over a wireless network with respect to transceivers, actuators and sensors, as recognized by Dagci in at least col.3, lines 18-22.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US Patent 6816503), in view of Petite (US Publication No. 2002/0125998), Dalessandro (US Patent 8589133), and Georg (US Patent 4511964). 
Regarding claim 21, Hashimoto teaches A control system for a vehicle (see at least col. 1-10 of Hashimoto), the control system comprising: 
a plurality of sensor-actuator-transceivers (SATs) onboard the vehicle (see at least col. 3-4 and Fig. 1, Hashimoto teaches sensor/actuator/transceiver combinations, wherein the respective client ECUs transmit/receive data, and anticipate the recited “transceivers”), 
each SAT including a transceiver,  a sensor input/output (1/0) interface for receiving respective sensor data from a respective sensor associated with the SAT, and an actuator I/0 interface for sending respective control data to a respective actuator associated with the SAT for controlling the respective actuator to control a respective vehicle function (see at least col. 3, Hashimoto teaches each of the client ECUs contain at least a CPU and communication controller to receive and send information  actuator I/0 interface. Also, see at least col.3, lines 4-14, wherein each RAM and ROM has memory); 
a main transceiver for communicating with the plurality of SATs (see at least col. 3, lines 4-14, Hashimoto teaches a server ECU 1 that communicates with the plurality of client ECUs using a communications controller); 
and a server onboard the vehicle and coupled to the main transceiver for wirelessly communicating data to and from the plurality of SATs via the main transceiver (see at least col. 3, lines 4-14, Hashimoto teaches a server ECU 1 that communicates with the plurality of client ECUs using a communications controller), 
the server configured to execute a plurality of programs(see at least col. 3, lines 4-14, Hashimoto teaches a server ECU 1 comprises a plurality of computer programs), 
wherein the server accesses a respective different program corresponding to different respective SATs, each respective different program executable to determine a respective sensor value from the respective sensor data received from the respective SAT and/or determine a target position of the respective actuator as a function of the respective sensor data value of at least one respective sensor associated with at least one of the respective SATs (see at least col. 3-4, wherein Hashimoto teaches that the server ECU 1 processes the sensor data from a specific client ECU and transmits an specific actuator command, which anticipates using at least one different program for each of the different vehicle systems associated with the different client ECUs), 
the server configured to execute a manager program that configures the server to perform operations comprising: 
receiving, from a first SAT of the plurality of the SATs, first sensor data received by the first SAT from a first sensor associated with the first SAT (see at least col. 3, Hashimoto teaches receiving sensor data from the plurality of sensors); 
selecting, from among the plurality of programs, a first program corresponding to the first SAT (see at least col. 3, particularly lines 1-26, Hashimoto teaches processing the sensor data based on the specific sensor data type to generate a specific actuator command, which anticipates selecting a specific program to generate the specific actuator command); 
executing, using a memory, the first program for determining a first sensor data value based on the first sensor data received from the first SAT (see at least col.3, lines 4-14, wherein each RAM and ROM has memory. Also, see at least col.3, Hashimoto teaches receiving sensor signals that represents values of the sensor data); 
establishing communication between the memory for the program and memory for the second program to provide the first sensor data value as input to a second one of the programs corresponding to a second SAT of the plurality of SATs (see at least col. 3, lines 47-56, Hashimoto teaches that sensor data from more than client ECU may be used to determine the actuator command for a specific client ECU, which anticipates using a first program to determine that a specific actuator command is required for a specific actuator based on the received sensor data, and then using a second program to process the sensor data. Also, see at least col. 3, lines 4-14, Hashimoto teaches using a plurality of programs to perform the steps of the invention , which anticipates using a plurality of programs to perform a corresponding plurality of steps); 
executing, using the memory, the second simulation program based at least on the first sensor data value provided by the first program, to determine an output including a target value for the respective actuator associated with the second SAT (see at least col. 3, lines 47-56, Hashimoto teaches that sensor data from more than client ECU may be used to determine the actuator command for a specific client ECU, which anticipates using a first program to determine that a specific actuator command is required for a specific actuator based on the received sensor data, and then using a second program to process the sensor data. Also, see at least col. 3, lines 4-14, Hashimoto teaches using a ; 
and sending, via the main transceiver, a communication to the second SAT corresponding the second program to control a position of the respective actuator associated with the second SAT based on the output of the second program (see at least col. 4, lines 9-35, Hashimoto teaches generating a message addressed to a specific client ECU).
Hashimoto does not expressly indicate using memory partitions with respect to the programs. However, the Examiner notes that it was well-known in the art to store data, such as programs, in different portions of computer memory. Therefore, one of ordinary skill in the art at the time of the invention to store any of the data sets and programs taught by Hashimoto in col. 3, lines 4-14 in memory partitions in order to access the data sets and programs for use during operation of the SAT system taught by Hashimoto. 
Furthermore, Hashimoto does not expressly indicate using wireless communication with respect to the recited actuator/sensor/transceivers. However, the Examiner notes that it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to use any known communication method or local area network, including, but not limited to, a wireless local area network or any other feasible communication method that would be usable in a vehicle control system.  
Also, Hashimoto does not expressly indicate establishing communication between the first memory partition for the simulation program and a second memory partition for the second simulation program. 
However, Petite teaches using wireless communication with respect to the recited actuator/sensor/transceivers (see at least para.[0014] of Petite). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Hashimoto with the teachings of Petite to use wireless communication with respect to SAT’s in order to 
Hashimoto in view of Petite does not expressly indicate a simulation manager establishing communication between the first memory partition for the simulation program and a second memory partition for the second simulation program. 
However, Dalessandro teaches a simulation manager establishing communication between the memory for the simulation program and memory for the second simulation program (see at least col. 9, lines 4-8, Dalessandro teaches establishing communication between a plurality of simulation programs, which anticipates at least a first and second simulation program. Also, see at least col. 8, lines 9-24, Dalessandro teaches using sensor/actuator systems. Also, see at least col.8, lines 25-35, Dalessandro teaches computer memory). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Hashimoto in view of Petite with the teachings of Dalessandro to use simulation programs in order to effectively model values of the properties of specific devices in a specific environment, as recognized by Dalessandro in at least col.6, lines 1-14.
Hashimoto in view of Petite and Dalessandro does not expressly indicate using memory partitions with respect to the programs. 
However, Georg teaches using memory partitions with respect to programs (see at least col. 5, lines 51-68, Georg teaches storing computer programs in memory partitions). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Hashimoto in view of Petite and Dalessandro with the teachings of Georg to use memory partitions to store programs in order to reduce the impact of the running of running programs which can expand and contract as needed without requiring block moves of programming in other partitions, as recognized by Georg in at least col.5, lines 51-68.





(2) Response to Argument

I) Examiner’s Response to “Rejection of Independent Claims 1 and 21 under 35 U.S.C. § 112(a) as allegedly failing to comply with the written description requirement should be Reversed” on pages 12-17 of the Appeal Brief
For the purposes of examination, the Examiner has interpreted the “simulation programs” of the current claims to be the software-in-the-loop simulation (SILS) seen in the Appellant’s specification filed on 11-06-2013. 

The Appellant states on page 13:
“Rather than using the simulated environment for testing application software in a server outside a vehicle, as in Bringmann, Appellant's invention uses simulated environments executed in a high performance server on a vehicle for enabling the application software (that would conventionally run on individual ECUs) to run on the vehicle server”, page 13 of the Appeal Brief.
	The Appellant’s arguments do not address how the current invention uses a software-in-the-loop simulation (SILS) in a real-world environment. The Appellant’s specification does not disclose what is being simulated by the “simulation programs”, and furthermore does not disclose how the “simulation programs” perform the act of “simulation”. 
The Bringmann reference does not discuss any “server” or location ”outside a vehicle” as asserted by the Appellant. Bringmann explicitly states that there is no physical vehicle or physical environment whatsoever. In particular, Bringmann explicitly states that a software-in-the-loop simulation (SILS) is defined by its use in a virtual (i.e. simulated) environment:
Software-in-the-Loop (SiL): Testing an embedded system on SiL level means that the embedded software is tested within a simulated environment model but without any hardware (i.e. no mechanical or hydraulic components, no sensors, actuators). Usually the embedded software and the simulated environment model run on the same machine. Since the environment is virtual, a real-time environment is not necessary”, page 487, col. 1, lines 35-44 of Bringmann, emphasis added. 
	The Appellant’s specification fails to disclose what is being “simulated” by the recited “simulation programs” of the current claims. The Appellant has explicitly stated for the record that the claimed invention is being used in a real-word environment on a physical vehicle. Therefore, the Appellant is acknowledging that the environment is not simulated. The portions of the Appellant’s specification cited by the Appellant, specifically cited paragraphs [0017], [0066], [0068], and [0069] of Appellant's original specification fails to disclose what aspect and/or parameters of the current invention is/are being “simulated”. 
Furthermore, the Appellant’s specification fails to discuss and compare any differences and/or similarities between simulated and real-world applications of the current invention. Paragraph [0017] of the Appellant’s specification states “This high performance server implements the control software for each sensor and actuator as a software-in-the-loop simulation (SILS) executed in the server”, however, the current specification fails to provide any written description that discloses how to perform the steps of using a software-in-the-loop simulation (SILS) “as a” software-in-the-loop simulation (SILS) in a real-world environment. 

The Appellant further states on pages 14-15:
	“In the Office Action, the Office provided general allegations that the simulation
programs are not adequately described by the specification. The Office, however, has failed to present sufficient evidence or reasoning to rebut the presumption of adequate written description. This lack of evidence or reasoning clearly indicates that the Office has failed to establish a prima facie case including reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.”
	The Examiner’s evidence can be seen in the Bringmann document and the Examiner’s reasoning can be seen in the 112(a) Witten Description rejection itself. Furthermore, the Appellant’s inability to provide any evidence or reasoning from the current specification that addresses the issues set forth in the 112(a) rejection additionally serves as evidence that the Appellant’s specification fails to disclose the required written description.

	The Appellant further states on page 15:
“For example, Appellant's specification describes a plurality of software-in-the loop (SIL) simulation programs”.
The Appellant’s specification fails to disclose any required algorithms that show how the claimed “simulation programs” (i.e the software-in-the-loop simulation (SILS) seen in the Appellant’s specification) perform the recited functions of the claims. The Appellant’s specification merely describes the intended results of using the “simulation programs” in the claimed invention.
In particular, MPEP 2161.01, section I, states: 
“claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”, (MPEP 2161.01, section I, emphasis added).

The Examiner points to the court case Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d at 1568, which states (“The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention”). Additionally, see the court case Ariad, 598 F.3d at 1352 which states ("A description that merely renders the invention obvious does not satisfy the [written description] requirement."). Also, see the court case Lockwood v. Am. Airlines, 107 F.3d at 1572, (“the specification must contain an equivalent description of the claimed subject matter. A description which renders obvious the invention for which an earlier filing date is sought is not sufficient”). 
The Appellant’s specification does not define the software-in-the-loop simulation (SILS) beyond their title and the intended results of using the software-in-the-loop simulation (SILS). On page 15 of the Appeal Brief the Appellant points to paragraphs [0053] and [0083], however, theses section merely discuss the intended results of using the software-in-the-loop simulations (SILS). These cited paragraphs do not disclose any algorithms that define the software-in-the-loop simulation (SILS) in order to understand how to use the software-in-the-loop simulation (SILS) “as a” software-in-the-loop simulation (SILS) in a real-world environment per the description in paragraph [0017] of the Appellant’s specification.


“Just as one skilled in the art would understand how to execute Appellant's application software in a SILs environment on a server not located in an vehicle, one skilled in the art would understand how to execute the application software as part of a simulation program in a SILs environment on a server on a vehicle, with the only difference being that the source of the received inputs and the targets of the generated outputs are SATs on the vehicle instead of a storage data structure in the case of server not located on the vehicle”.
The Appellant is discussing spatial relationships with respect to the vehicle and a server, despite the fact that Bringmann does not discuss a “server” or a physical vehicle. Furthermore, Bringmann does not discuss spatial relationships with respect to a “server” and a physical vehicle. Bringmann explicitly states that there is no physical vehicle or physical environment associated with using software-in-the-loop simulations (SILS), ergo, the terminology “simulation”. The Appellant’s arguments above are drawing an incomprehensible association between a simulation and a location “not located on a vehicle”. The Appellant states “the source of the received inputs and the targets of the generated outputs are SATs on the vehicle”, which means that there is no “simulation” or “simulating” of any kind. In other words, the environment, vehicle, sensor data, and actuators are all physical, not simulated. The Appellant’s specification does not disclose what is being simulated by the “simulation programs”, and furthermore does not disclose how the “simulation programs” perform the act of “simulation”. 

The Appellant further states on page 16:
“Further, the statement by the Office that "the current specification does not provide sufficient written description that supports or describes the limitations regarding how to make and use 'simulation program' with respect to the recited steps of claim l" demonstrates a clear misunderstanding of Appellant's invention. SIL simulation programs for various different vehicle systems are conventional components that are widely used in the automotive industry, and were well known at the time of the invention, as demonstrated by Bringmann. Accordingly, how to configure and use a SIL simulation program as claimed in Appellants claims would be well known to one of skill in the art”.

The Appellant repeatedly points to the Bringmann reference to support their own arguments, despite the fact that the Bringmann reference highlights the 112(a) written description issues of the Appellant’s specification. As indicated supra by the Examiner, Bringmann explicitly states:
“Software-in-the-Loop (SiL): Testing an embedded system on SiL level means that the embedded software is tested within a simulated environment model but without any hardware (i.e. no mechanical or hydraulic components, no sensors, actuators). Usually the embedded software and the simulated environment model run on the same machine. Since the environment is virtual, a real-time environment is not necessary”, page 487, col. 1, lines 35-44 of Bringmann, emphasis added. 
	The 112(a) rejections clearly state that it is unclear how the claimed invention uses the “simulation programs”, such as the software-in-the-loop simulation (SILS) that the Appellant acknowledges are well-known, in a real-world environment. The Bringmann document does not discuss how to use the software-in-the-loop simulation (SILS) in a real-world environment that is not simulated. Similarly, the Appellant’s specification does not discuss how to use the software-in-the-loop simulation (SILS) in a real-world environment that is not simulated. 
	The Examiner asserts that the neither the Appellant’s specification nor the Bringmann document discloses how to use the software-in-the-loop simulation (SILS) in a real-world environment that is not 
For the reasons set forth above the Examiner asserts that the 112(a) Written Description rejections should be maintained. 

II) Examiner’s Response to “2. Rejection of Independent Claims 1 and 21 under 35 U.S.C. § 112(a) as allegedly failing to comply with the enablement requirement should be Reversed” on pages 20-23 of the Appeal Brief.
The Appellant states on page 21 of the Appeal Brief: 
	“In Appellant's claims, a SIL simulation program is executed on a server for each
sensor-actuator-transceiver (SAT) based on received sensor data to determine a target value for a corresponding actuator. As acknowledged by the Office Action and as demonstrated by Bringmann, SIL simulation programs were well known at the time of the invention”.
	The Examiner asserts that the 112(a) Enablement rejections are not directed towards contending whether or not “SIL simulation programs were well known at the time of the invention”. The 112(a) Enablement rejections are directed towards the deficiencies of the Appellant’s specification with regards to using the SILS in a real-world environment that is not simulated. The Examiner asserts that the Appellant’s specification does not disclose what is being simulated by the “simulation programs” in a real-world application where a simulation is not used.

The Appellant further states on page 21 of the Appeal Brief: 
As discussed in Bringmann, SIL simulation programs are executed on a server. Appellant's server is located in a vehicle, the only difference being that the inputs to the simulation programs in Appellant's system are actual sensor inputs instead of test inputs. Appellant respectfully submits that this difference would require little to no experimentation by one of skill in the art.”

Bringmann does not recite a “server” at all, and the Appellant has failed to provide any citations showing where Bringmann recites a “server”. Furthermore, Bringmann does not recite using any real-world application of the software-in-the-loop simulation. Bringmann explicitly states that it was well-known in the art that a software-in-the-loop simulation (SILS) constitutes using a simulated/virtual environment, ergo the terminology “simulation”. In particular, Bringmann explicitly states on page 487, col. 1, lines 35-44:
“Software-in-the-Loop (SiL): Testing an embedded system on SiL level means that the embedded software is tested within a simulated environment model but without any hardware (i.e. no mechanical or hydraulic components, no sensors, actuators). Usually the embedded software and the simulated environment model run on the same machine. Since the environment is virtual, a real-time environment is not necessary”, (page 487, col. 1, lines 35-44 of Bringmann, emphasis added). 
Bringmann does not discuss real-world applications of the SIL simulation on a physical vehicle in a real-world environment. Furthermore, the Examiner asserts that the Appellant’s specification does not disclose what is being simulated by the “simulation programs” in a real-world application where a simulation is not used. Therefore, the Appellant’s arguments above do not resolve the issues set forth in the 112(a) Enablement rejection. 


“Appellant respectfully disagrees. For example, the SIL simulation programs 160 are described in detail at FIG. 8 and the corresponding text in Appellant's specification, e.g., at paragraphs 0067-0069. Further, the operation of the simulation programs is described in prose throughout Appellant's specification, for example, at least with respect to FIGS. 8, 10, and 12 and the corresponding text in the specification. Further, at least paragraph 0083 of Appellant's original specification provides antecedent basis for use of the term "simulation program" in the claims, e.g., "SILS [0] program", i.e., "software-in-the-loop simulation [0] program"”.
The Appellant’s specification fails to provide any disclosure or algorithms that show how the claimed “simulation programs” perform the recited functions of the claims. The Appellant’s specification does not disclose what is being simulated by the “simulation programs”, and furthermore does not disclose how the “simulation programs” perform the act of “simulation”. The portions of the Appellant’s specification cited on page 21 of the Appeal Brief, namely paragraphs [0067-0069] and FIGS 8, 10 and 12, merely describe the   In particular, MPEP 2161.01, section III, states: 
“applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941, 94 USPQ2d 1823, 1827 (Fed. Cir. 2010) ("ALZA was required to provide an adequate enabling disclosure in the specification; it cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the missing information in the specification.")”, (MPEP 2161.01, section III).
The Appellant explicitly states on page 21 of the Appeal Brief:
What is new and non-obvious in the present application includes providing and executing a plurality of the simulation programs on a server on a vehicle ”.
The Appellant’s statement alleges that the act of using the software-in-the-loop simulation in a physical environment is an allegedly novel aspect of the Appellant’s invention.  However, the Appellant acknowledges that the software-in-the-loop simulation (SILS) is being used in a physical environment on a physical vehicle which means that there is no “simulation” or “simulating” of any kind. In other words, the environment, vehicle, sensor data, and actuators are all physical, not simulated/virtual. The Appellant’s specification does not disclose what is being simulated by the “simulation programs”, and furthermore does not disclose any algorithms that how the “simulation programs” perform the act of “simulation”. 
Furthermore, merely stating that a SILS is known in the art does not automatically establish that the limitations and/or functions recited in the current claims are fully enabled by the Appellant’s specification. 
For the reasons set forth above, the Examiner asserts that the 112(a) Enablement rejections should be maintained. 

III) Examiners Response to “Rejection of Independent Claim 1 under 35 U.S.C. § 103 in view of
Hashimoto, Petite and Dalessandro should be Reversed” on pages 25-38 of the Appeal Brief.
The Appellant states on page 28:
	“First, Appellant's programs are not just programs, but are simulation programs that
correspond to respective ones of the SATs which correspond to different vehicle systems. Further, Hashimoto does not even discuss any programs at all, let alone a separate program corresponding to each separate SAT”. 
First, Appellant's programs are not just programs, but are simulation programs”, emphasis added. It appears that the Appellant is suggesting that the “simulation programs” recited in the current claims would not be anticipated by any “program” recited by the prior art. However, the Appellant does not make any attempt whatsoever to explain or provide any evidence showing why the claimed “simulation programs” of the current claims cannot be anticipated by the “programs” taught by Hashimoto. 
The Examiner notes the Appellant’s argument above was already addressed by the Examiner on page 4 of the Final Rejection filed on 8-14-2020, wherein the Examiner respectfully requested that the Appellant explain the difference between the recited "simulation programs" and any known generic "program" or the “programs” taught by the prior art Hashimoto in order to fully understand the Applicant's position. It appears that the Appellant has successfully avoided the Examiner’s request such that the Examiner will not be able to respond or rebut any possible forthcoming explanation provided by the Appellant. Therefore, the Examiner preemptively asserts that if a specific and significant distinction cannot be made between the claimed “simulation programs” and the “programs” taught by Hashimoto beyond the different labels, the Appellant has failed to prove why the claimed “simulation programs” are not anticipated by the “programs” taught by Hashimoto.
Furthermore, the Examiner asserts that Hashimoto explicitly discloses “programs” in col. 3, lines 4-9:
"A server ECU 1 comprises a data processor (CPU} 11 for performing arithmetic
operations; nonvolatile read-only 5 memory (ROM} 12 for storing a computer
program; random access memory (RAM} 13 which provides a work area for
computation by the CPU at the time of operation of the ECU and which
temporarily stores various types of data sets and programs", (col. 3, lines 4-9 of
Hashimoto, emphasis added). 

	Furthermore, the Examiner asserts that it was well-known in the art at the time of the invention that any electronic control device (such as, but not limited to, an electronic control unit (ECU), a central processing unit (CPU), etc) is required to be programmed in order to perform specific functions. This basic concept can be seen in the Appellant’s own specification, specifically paragraph [0004] of the Description of the Prior Art section:
		“In the vehicle control systems, an ECU containing a programmed processor was
associated with each sensor as well as with each actuator”, (paragraph [0004] of the Appellant’s specification filed on 11-06-2013).
Based on the explicit recitation of “programs” by Hashimoto and the information provided by the Appellant’s own specification, the Examiner asserts that the Appellant’s arguments above are clearly incorrect. Furthermore, Hashimoto explicitly indicates that different sensor data is processed in order to perform different functions, as seen in col.3 and col. 4 of Hashimoto. For example, one of ordinary skill in the art at the time of the invention would recognize that a first program would be required to compute a fuel injection time based on received sensor data (see col. 3, lines 23-24 and 55 of Hashimoto, fuel injection time), while a second program would be required to compute a transmission speed based on received sensor data (see col. 3, lines 63-63 of Hashimoto, transmission speed), which anticipates a separate program corresponding to each separate ECU in order to effectively control each ECU separately. The Examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that different programs are required for generating different output commands based on received sensor data. 


The Appellant states on pages 25-26 of the Appeal Brief:
“Petite merely describes a "data interface 205 and microcontroller 215 are configured to apply a specific code that is consistent with the input from sensor 140." See, e.g., Petite at 0043. Consequently, Petite does not teach or suggest at least this element of Appellant's Claim 1. Therefore, combining Petite with Hashimoto still does not teach or suggest at least these elements of Appellant's Claim 1”. 
	The Examiner notes that Petite was used to reject specific limitations that were not expressly disclosed by Hashimoto, specifically the limitations directed towards “wireless communication”, “decode the at least one data packet”, and “establishing communication between a plurality of the simulation programs to enable a first simulation program to provide data to a second one of the simulation programs”, as seen in pages 16-17 of the Final Rejection filed on 8-14-2020. The Appellants arguments on pages 29-30 directed towards Petite do not specifically point out any alleged errors in the actual Final Rejection filed on 8-14-2020 with regard to the limitations rejected under Petite. Furthermore, the Appellant does not provide any arguments as to why the combination of Hashimoto and Petite was made in error. Therefore, the Examiner asserts that Petite fully teaches the limitations for which the Petite reference was applied, and should be maintained.

	The Appellant states on pages 30-31:
		“Thus, Dalessandro merely describes system-of-systems simulation, i.e., multiple
simulated systems that store data in a SQL server. Dalessandro does not teach or suggest a simulation program corresponding to each respective SAT of a plurality of SATs. Consequently, adding the teachings of Dalessandro to those of Hashimoto and Petite still does not teach or suggest at least the above-discussed recitations of Appellant's Claim 1”. 
The Examiner notes that Dalessandro was used to reject specific limitations that were not expressly disclosed by Hashimoto, specifically the limitations directed towards “simulation programs” and “establishing communication between a plurality of the simulation programs to enable a first simulation program to provide data to a second one of the simulation programs”, as seen in pages 17-18 of the Final Rejection filed on 8-14-2020. The Appellants arguments on pages 30-31 directed towards Dalessandro do not specifically point out any alleged errors in the actual Final Rejection filed on 8-14-2020 with regards to the specific limitations rejected under Dalessandro. Furthermore, the Appellant does not provide any arguments as to why the combination of Hashimoto in view of Petite with respect to Dalessandro was made in error. Therefore, the Examiner asserts that Dalessandro fully teaches the limitations for which the Dalessandro reference was applied, and should be maintained.

The Appellant states on page 32: 
“Consequently, it logically follows that Hashimoto cannot teach or suggest "selecting, from among the plurality of simulation programs, a simulation program corresponding to an identity of the SAT from which the respective sensor data is received, for each identified SAT, for determining the respective sensor data value based on the received respective sensor data received from each respective SAT', as recited in Appellant's Claim 1. Consequently, at least the above discussed elements of Claim 1 are allowable over the teachings of Hashimoto”.

Based on the explicit recitation of “programs” by Hashimoto, and the fact that Hashimoto explicitly indicates that different sensor data is processed in order to perform different functions, as 
For example, as indicated supra by the Examiner,  one of ordinary skill in the art at the time of the invention would recognize that a first program would be required to compute a fuel injection time based on received sensor data (see col. 3, lines 23-24 and 55 of Hashimoto, fuel injection time), while a second program would be required to compute a transmission speed based on received sensor data (see col. 3, lines 63-63 of Hashimoto, transmission speed), which anticipates a separate program corresponding to each separate ECU in order to effectively control each ECU separately. The Examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that different programs are required for generating different output commands based on received sensor data. 

The Appellant states on page 33 of the Appeal Brief:
“To the contrary, Petite merely describes a "data interface 205 and microcontroller 215 are configured to apply a specific code that is consistent with the input from sensor 140." See Petite at 0043. There is no teaching or suggestion in Petite of performing selection from among a plurality of simulation programs. Consequently, Petite
does not teach or suggest at least the above-discussed element of Appellant's Claim 1.
Therefore, combining the teachings of Petite with those of Hashimoto still does not teach or suggest the above-discussed element of Appellant's Claim 1”. 

	As indicated supra by the Examiner, Petite was used to reject specific limitations that were not expressly disclosed by Hashimoto, specifically the limitations directed towards “wireless communication”, “decode the at least one data packet”, and “establishing communication between a plurality of the simulation programs to enable a first simulation program to provide data to a second 

	The Appellant further states on page 33:
		“Furthermore, Dalessandro is entirely silent with respect to "selecting, from among the
plurality of simulation programs, a simulation program corresponding to an identity of the SAT from which the respective sensor data is received, for each identified SAT, for determining the respective sensor data value based on the received respective sensor data received from each respective SAT' as recited in Appellant's Claim 1. Consequently, adding the teachings of Dalessandro to those of Hashimoto and Petite still does not teach or suggest at least the above discussed recitation of Appellant's Claim 1”. 

As indicated supra by the Examiner, Dalessandro was used to reject specific limitations that were not expressly disclosed by Hashimoto, specifically the limitations directed towards “simulation programs” and “establishing communication between a plurality of the simulation programs to enable a first simulation program to provide data to a second one of the simulation programs”, as seen in pages 17-18 of the Final Rejection filed on 8-14-2020. The Appellants arguments on pages 30-31 directed towards Dalessandro do not specifically point out any alleged errors in the actual Final Rejection filed on 8-14-2020 with regards to the specific limitations rejected under Dalessandro. Furthermore, the Appellant does not provide any arguments as to why the combination of Hashimoto in view of Petite 

The Appellant states on page 35:
“As previously discussed above, the cited portions of Hashimoto do not teach or suggest
a plurality of simulation programs included on a server”. 
As indicated supra by the Examiner, Hashimoto explicitly discloses “programs” on the server ECU in col. 3, lines 4-9:
"A server ECU 1 comprises a data processor (CPU} 11 for performing arithmetic
operations; nonvolatile read-only 5 memory (ROM} 12 for storing a computer
program; random access memory (RAM} 13 which provides a work area for
computation by the CPU at the time of operation of the ECU and which
temporarily stores various types of data sets and programs", (col. 3, lines 4-9 of
Hashimoto, emphasis added). 
	The Examiner asserts that one of ordinary skill in the art with a basic level of reading comprehension would understand that the “programs” explicitly disclosed by Hashimoto above anticipates a “program”. The Examiner additionally notes that although Hashimoto does not expressly indicate “simulation” with respect to the recited server ECU “programs”,  the Appellant does not make any attempt whatsoever to explain or provide any evidence showing why the claimed “simulation programs” of the current claims cannot be anticipated by the “programs” taught by Hashimoto.
	
	The Appellant states on page 36:
“There is no teaching or suggestion in Petite of a plurality of simulation programs, let alone establishing communication between the plurality of simulation programs. Consequently, Petite does not teach or suggest at least the above-discussed element of Appellant's Claim 1. Therefore, combining the teachings of Petite with those of Hashimoto still does not teach or suggest the above-discussed element of Appellant's Claim 1”. 
	The Examiner reiterates for the third time that Petite was used to reject specific limitations that were not expressly disclosed by Hashimoto, specifically only the limitations directed towards “wireless communication”, “decode the at least one data packet”, and “establishing communication between a plurality of the simulation programs to enable a first simulation program to provide data to a second one of the simulation programs”, as seen in pages 16-17 of the Final Rejection filed on 8-14-2020. The Appellants arguments on pages 35-36 directed towards Petite do not specifically point out any alleged errors in the actual Final Rejection filed on 8-14-2020 with regard to the limitations rejected under Petite. Furthermore, the Appellant does not provide any arguments as to why the combination of Hashimoto and Petite was made in error. Therefore, the Examiner asserts that Petite fully teaches the limitations for which the Petite reference was applied, and should be maintained.

The Appellant states on page 36:
“Additionally, resort to Dalessandro does not cure the deficiencies in the combination of
Hashimoto and Petite discussed above. The Office Action points to col. 9, lines 4-8, and col. 8, lines 9-24 of Dalessandro as allegedly teaching "establishing communication between a plurality of the simulation programs to enable a first simulation program to provide data to a second one of the simulation programs." See Office Action at 17. Dalessandro merely describes system-of-systems simulation, i.e., multiple simulated
systems that store data in a SQL server”. 
The Examiner notes that Dalessandro explicitly states in col. 9, lines 4-8: 
The following commercially available products are examples ( and there are many others) of modeling/simulation 5 programs 150 that can be used for representing individual systems and sharing data between one another v via an SQL server 200”, (col. 9, lines 4-8 of Dalessandro, emphasis added).
	The Appellant’s arguments above fail to prove why the teachings of Dalessandro, such as the multiple simulation programs sharing data between each other via a server, does not anticipate the specific claim language for which Dalessandro was applied. 

	The Appellant states on page 37-38:
		“Furthermore, given that Hashimoto and Petite do not teach or suggest simulation
programs and are complete as disclosed, the Office has failed to provide any reason as to why one of skill in the art would combine Dalessandro with Hashimoto and Petite, let alone in the manner suggested by the Office. See, e.g., Ex parte Shelton (Appeal 2020-001178). To the contrary, Appellant's disclosure is the only document of record that teaches or suggests using simulation programs in the manner recited in Appellant's Claim 1”.
The Appellant merely provides the above conclusory arguments without explaining why it would not be obvious to use modify a system that uses “programs” with “simulation programs”. It appears that the Appellant is suggesting that the “simulation programs” recited in the current claims would not be anticipated or interchangeable with any “program” recited by the prior art. However, the Appellant does not make any attempt whatsoever to explain or provide any evidence showing why the claimed “simulation programs” cannot be anticipated or interchangeable with the “programs” taught by Hashimoto. 


IV) Examiners Response to the section “3. Rejection of Independent Claim 21 under 35 U.S.C. § 103 in view of Hashimoto, Petite, Dalessandro, and Georg should be reversed” on pages 39-42 of the Appeal Brief.

Regarding the Appellant’s arguments on pages 40-43, the Examiner asserts that the Appellant regurgitates entire sections of claim 21 and alleges that the combination of Hashimoto, Petite, Dalessandro, and Georg does not teach the limitations of claim 21 without providing any meaningful evidence that shows why each respective reference does not teach the respective limitations for which each reference was applied. 
Specifically, the Appellant fails to point out specific limitations rejected under each of the respective references in the Final Rejection, and further fails to explain why the combination was made in error. 
For example, the Appellant states on page 42: 
Georg merely describes logical memory partitions utilized to enter distinct programs. However, Georg does not teach or suggest any of does not teach or suggest simulation programs corresponding to respective SATs, providing first sensor data value as input from a first simulation program corresponding to a first SAT to a second one of the simulation programs corresponding to a second SAT, or executing the second simulation program based at least on the first sensor data value provided by the first simulation program, to determine an output including a target value for the respective actuator associated with the second SAT. Consequently, adding the teachings of Georg to those of Hashimoto, Petite, and Dalessandro still does not teach or suggest at least these recitations of Appellant's Claim 21. Therefore, Claim 21 is also allowable for this reason”. 

However, the Georg reference was merely used to reject the single limitation directed towards the “memory partitions”, as seen on page 29 of the Final Rejection filed on 8-14-2020. Clearly, Georg was not used to reject the limitations of “simulation programs corresponding to respective SATs, providing first sensor data value as input from a first simulation program corresponding to a first SAT to a second one of the simulation programs corresponding to a second SAT, or executing the second simulation program based at least on the first sensor data value provided by the first simulation program, to determine an output including a target value for the respective actuator associated with the second SAT”, as stated by the Appellant above.
 The Appellant does not explain or provide evidence that proves why Georg does not teach the “memory partition” as recited, and furthermore does not explain or provide evidence that proves why the Georg reference cannot be combined with Hashimoto, Petite, and Dalessandro. 
For the reasons set forth above the Examiner asserts that the rejections of claim 21 under 35 U.S.C. § 103 in view of Hashimoto, Petite and Dalessandro should be maintained. 
V) Examiners Response to the section “4. Rejection of Dependent Claims 2-4, 11-15, and 20 under 35 U.S.C. § 103 in view of Hashimoto, Petite and Dalessandro should be reversed” on page 43 of the Appeal Brief.
Based on the Examiner arguments set forth above and the fact that the prior art fully anticipates the claimed invention seen in the dependent claims, the Examiner asserts that the rejections of claims 2-4, 11-15, and 20 under 35 U.S.C. § 103 in view of Hashimoto, Petite and Dalessandro should be maintained. 

(3)Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AARON C SMITH/Examiner, Art Unit 3665                                                                                                                                                                                                        
Conferees:
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        /SUE LAO/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.